Citation Nr: 1036314	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a right hip and a right knee disability. 

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to October 
1999.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina and Columbia, South Carolina.  The Board notes that the 
Veteran's claims file was temporarily brokered to the Columbia, 
South Carolina, RO.  In a November 2009 Travel Board hearing, the 
Veteran testified before the undersigned; a transcript of the 
hearing is of record. 

The issues of service connection for a left hip and a left knee 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

At his November 2009 Travel Board hearing, prior to promulgation 
of a decision in the appeal on the issue of whether new and 
material evidence has been received to reopen a claim for a right 
hip and a right knee disability, the Veteran requested to 
withdraw his appeal on this issue.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue whether new and material evidence has been 
received to reopen a claim for a right hip and a right knee 
disability have been met. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).

At his November 2009 Travel Board hearing, the Veteran 
communicated that he wished to withdraw his appeal for the issue 
of whether new and material evidence has been received to reopen 
a claim for a right hip and a right knee disability.  The hearing 
testimony of the Veteran and his representative was later reduced 
to writing and incorporated into the record in the form of a 
written transcript.  Therefore, the transcript of that hearing 
has been accepted as a withdrawal of that issue on appeal.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  There is no remaining 
allegation of error of fact or law for appellate consideration, 
and that appeal is withdrawn.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.  As 
the appeal is dismissed, it is not necessary to discuss VA's 
duties to notify and assist the Veteran with respect to the issue 
of whether new and material evidence has been received to reopen 
a claim for a right hip and a right knee disability.


ORDER

The appeal of whether new and material evidence has been received 
to reopen a claim for a right hip and a right knee disability is 
dismissed.  



REMAND

The Veteran contends that any current left hip and left knee 
disabilities are secondary to his service-connected low back 
disorder.  Under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury. The regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability resulting 
from aggravation to a non-service-connected disability by a 
service-connected disability.  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The Board notes that 38 C.F.R. § 3.310 was 
revised, effective October 10, 2006.  Because the veteran filed 
his currently appealed claim prior to the date of the 38 C.F.R. 
§ 3.310 regulation change, whichever version of 38 C.F.R. § 3.310 
that is most favorable to the Veteran should be applied in 
adjudicating the issue. 

The Board notes that since December 1999 VA examination, which 
was the basis for the denial, the Veteran has been seen for 
complaints of numbness in his lower extremities and knee 
arthralgia.  At his November 2009 Travel Board hearing, he 
reported that that he carries his weight differently due to his 
back pain, which then causes an issue with his left hip and left 
knee.  Although the Veteran was afforded a peripheral nerve 
examination in March 2009, that examination only addressed his 
right side.  Likewise, the March 2009 VA spine examination did 
not address any secondary conditions.  Under the Veteran's Claim 
Assistance Act (VCAA), VA has a duty, when appropriate, to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  As such, a new VA 
examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
letter requesting him to provide any 
outstanding evidence pertaining to treatment 
or evaluation of the disabilities at issue 
during the period of this claim, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO/AMC should undertake appropriate 
development to obtain any pertinent evidence 
identified but not provided by the Veteran.  
If the RO/AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  The Veteran should be scheduled for a VA 
examination to determine the etiology of any 
left hip and left knee disabilities.  All 
indicated tests and studies should be 
performed and all findings should be reported 
in detail.  The claims folder should be made 
available to the examining physician for 
review and such review should be noted on the 
report.

Following examination, the examiner should 
identify any left hip and left knee 
disabilities.  For each disability 
identified, the examiner should offer an 
opinion on the following questions: a) is it 
at least as likely as not (50 percent 
probability or greater) that any current left 
hip and left knee disabilities, if found, are 
related to the Veteran's period of active 
service?  If not, is it at least as likely as 
not that the Veteran's service-connected low 
back disability caused or aggravated 
(permanently worsened in severity) any left 
hip and left knee disabilities?  The examiner 
should provide rationales for these opinions. 

4.  To help avoid future remand, the RO must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is returned 
to the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims for service connection for 
left hip and left knee disabilities.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, issue 
an appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


